Citation Nr: 1737310	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-27 628 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include psoriasis.

2.  Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently evaluated at 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to March 1970.  The record demonstrates that the Veteran served in the Republic of Vietnam from March 1969 to March 1970.

These matters come before the Board of Veteran's Appeals (Board) on appeal from March 2008 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at an October 2012 Board videoconference hearing.  A transcript of that hearing has been associated with the Veteran's claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Skin Disorder

The development actions requested in the Board's October 2015 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In this case, the October 2015 remand was not substantially complied with because the opinion requested with regard to whether the Veteran's skin disorder was incurred in or caused by his service was not adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In November 2016, VA obtained an addendum opinion to the June 2013 VA dermatology examination.  The examiner based the negative opinion on the lack of service treatment records and did not address any of the Veteran's statements regarding the onset of his skin disorder, the conditions his skin was exposed to while serving in Vietnam, and the continued symptoms after leaving the service.  See, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion).  Therefore, an addendum opinion is necessary to readjudicate this claim.

PTSD

A review of the Veteran's claims folder indicates that an April 2016 rating decision denied a claim for an increased disability rating for PTSD and continued the current 70 percent evaluation.  Thereafter, in May 2016, the Veteran expressed disagreement with, among other issues, the denial of an increased disability rating, among.  The Board notes that the other issues mentioned in the May 2016 Notice of Disagreement (NOD) have been made the subject of a Statement of the Case (SOC) pursuant to a prior remand (Bilateral Hearing Loss, Tinnitus, Diabetes, and Benign Prostate neoplasm), are the subject of this appeal (skin disorder), or were not timely filed (arthritis).   In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Accordingly, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an increased rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from June 2015 to the present.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain medical records from the Veteran's former employer, Alcoa, pertaining to his skin disorder.  All records obtained must be associated with the claims file.

3.  After, and only after, completion of steps one and two above, refer the claims folder to the examiner who performed the November 2016 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's skin disorder, to include psoriasis.  If that examiner is not available, the matter should be directed to a suitable substitute examiner.

Following review of the Veteran's claims file, the examiner must provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's skin condition, to include psoriasis, first manifested during service or within a year of discharge from service, or is otherwise related to service.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The appellant's lay contentions, and that of the others, must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed skin disorder, to include psoriasis.

In answering this question, please consider that the Board considers the Veteran to be a reliable historian in regards to the symptoms he experienced while in Vietnam.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  All opinions provided for must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

6.  Issue a SOC pertaining to an increased rating for PTSD. The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.

This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



